DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 8/9/2022.  Claims 1-17 are pending.  Claims 1-9, 12, and 13 have been amended.  Claims 16 and 17 are new.
The objection to claim 3 is withdrawn in response to Applicant’s amendments.
The interpretation of the limitation “an image obtaining unit” under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is withdrawn in response to Applicant’s amendments.
The rejection of claims 1-11 under 35 U.S.C. 102(a)(1) as being anticipated by Hoppe et al.  (US 2018/0080164) is withdrawn in response to Applicant’s amendments.  Accordingly, the rejection of claims 14-15 under 35 U.S.C. 103 as being unpatentable over Hoppe in view of Jung et al. (US 2019/0081675) and Nam et al.  (US 2018/0042028) are also withdrawn.
In response to Applicant’s amendments, new ground(s) of rejection are applied below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low vibration” in claims 1, 8, 16, and 17 is a relative term which renders the claims indefinite. The term “low vibration” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “normal vibration” in claims 1, 8, 16, and 17 is a relative term which renders the claims indefinite. The term “normal vibration” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 16 and 17 recite “compared to a case where the normal vibration is predicted when the low vibration is predicted” which is not understood because it is unclear whether a normal vibration or a low vibration is predicted.  It is also not clear how a normal vibration and low vibration could be predicted at the same time.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5, 7-11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe et al.  (US 2018/0080164) in view of Quinn (US 2018/0340283).
Regarding claim 1, Hoppe discloses an intelligent washing machine comprising: an inner tub in which laundry is placed (34); a motor configured to transfer a rotational force to the inner tub (36); a camera configured to obtain an image of the laundry placed in the inner tub after a washing process (76; paragraph 43); and a controller (70), the controller being configured to: obtain a laundry classification information reflecting water content percentage information of the laundry from the image of the laundry (paragraphs 43, 44; note that variations in the height of the load are broadly and reasonably laundry classification information and will inherently reflect water content percentage); learn the laundry classification information to predict a degree of vibration of the inner tub that occurs in a spin-drying process (paragraphs 6, 7, 43, 44, 49, 59; note that the distance values are broadly and reasonably laundry classification information).
Hoppe does not expressly disclose controlling a revolutions per minute (RPM) of the motor differently in the spin-drying process according to whether the predicted degree of vibration of the inner tub corresponds to any of low vibration, normal vibration and over vibration.  Rather, Hoppe discloses that the distance measurements may be used to dynamically configure the wash cycle, for example, to control the spin speeds, and to monitor for potential out-of-balance conditions (paragraphs 6, 7, 23, 43, 49, 53, 54).
Quinn discloses a laundry treating appliance having an extraction phase (208), and prior to increasing a drum speed to a maximum allowable spin speed, a magnitude of imbalance of the laundry load may be determined according to any suitable method known in the art (paragraph 39).  The maximum allowable speed is determined according to the imbalance magnitude (Figures 4, 5).  An exemplary method for determining the maximum allowable extraction speed is shown in Figure 6 which sets different speeds according to different imbalance ranges.
Because it is known in the art to set different extraction speeds based on different imbalance ranges, and the results of the modification would be predictable, namely, operating the spin cycle at a suitable maximum allowable extraction speed, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have controlling a revolutions per minute (RPM) of the motor differently in the spin-drying process according to whether the predicted degree of vibration of the inner tub corresponds to any of low vibration, normal vibration and over vibration.
Claims 5, 7, and 16 are considered to be met by the combination of Hoppe, in view of Quinn, as applied above, and which results in: wherein the camera is configured to obtain laundry dispersion information from an image of the laundry obtained prior to the washing process, and the controller is configured to perform laundry dispersion control according to the laundry dispersion information (Hoppe: step 128; Figure 13); wherein the controller is configured to rotate the inner tub for the laundry dispersion control (Hoppe: Figure 13: 140, 142); wherein the controller is configured to control the motor to perform a high speed spin-drying that can reduce spin-drying time compared to a case where the normal vibration is predicted when the low vibration is predicted (Quinn: Figures 4, 5: at low imbalance magnitudes a relatively high spin speed is used compared to high imbalance magnitudes).

Regarding claim 8, Hoppe broadly and reasonably discloses a method of controlling an intelligent washing machine, the method comprising: obtaining an image of laundry placed in an inner tub of the washing machine (paragraphs 43, 44); obtaining laundry classification information reflecting water content percentage of the laundry from the image of the laundry (paragraphs 43, 44; note that variations in the height of the load are broadly and reasonably laundry classification information and will inherently reflect water content percentage); predicting a degree of vibration of the inner tub during a spin-drying process from the laundry classification information (paragraphs 6, 7, 43, 44, 49; note that the distance values are broadly and reasonably laundry classification information).
Hoppe does not expressly disclose controlling a revolutions per minute (RPM) of a motor which transmits rotational force to the inner tub differently according to whether the predicted degree of vibration of the inner tub corresponds to any of low vibration, normal vibration and over vibration.  Rather, Hoppe discloses that the distance measurements may be used to dynamically configure the wash cycle, for example, to control the spin speeds, and to monitor for potential out-of-balance conditions (paragraphs 6, 7, 23, 43, 49, 53, 54).
Quinn discloses a laundry treating appliance having an extraction phase (208), and prior to increasing a drum speed to a maximum allowable spin speed, a magnitude of imbalance of the laundry load may be determined according to any suitable method known in the art (paragraph 39).  The maximum allowable speed is determined according to the imbalance magnitude (Figures 4, 5).  An exemplary method for determining the maximum allowable extraction speed is shown in Figure 6 which sets different speeds according to different imbalance ranges.
Because it is known in the art to set different extraction speeds based on different imbalance ranges, and the results of the modification would be predictable, namely, operating the spin cycle at a suitable maximum allowable extraction speed, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have controlling a revolutions per minute (RPM) of a motor which transmits rotational force to the inner tub differently according to whether the predicted degree of vibration of the inner tub corresponds to any of low vibration, normal vibration and over vibration.
Regarding claim 9, note that the limitation “wherein the controlling of the RPM of the motor comprises lowering the RPM of the motor during the spin-drying process if a short-circuit is predicted due to over-vibration in the spin-drying process” is a conditional limitation and the active step is not required because Hoppe does not appear to meet the condition of “if a short-circuit is predicted due to over-vibration in the spin-drying process.”  “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  MPEP 2111.04 (II) – Contingent Limitations.
Regarding claim 10, note that the limitation “wherein the predicting of the degree of vibration of the inner tub comprises classifying the laundry classification information as a short-circuit trigger laundry if a short-circuit occurs due to over-vibration in an nth (n is a natural number) spin-drying process” is a conditional limitation and the active step is not required because Hoppe does not appear to meet the condition of “if a short-circuit occurs due to over-vibration in an nth (n is a natural number) spin-drying process.”  “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  MPEP 2111.04 (II) – Contingent Limitations.
Regarding claim 11, note that the limitation “wherein the controlling of the RPM of the motor comprises lowering the RPM of the motor in an (n+i)th (i is a natural number) spin-drying process if the laundry classification information prior to the (n+1)th spin-drying process is matched to the short-circuit trigger laundry” is a conditional limitation and the active step is not required because Hoppe does not appear to meet the condition of “if the laundry classification information prior to the (n+1)th spin-drying process is matched to the short-circuit trigger laundry.”  “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  MPEP 2111.04 (II) – Contingent Limitations.
Claim 17 is considered to be met by the combination of Hoppe, in view of Quinn, as applied above, and which results in: wherein the controlling of the RPM of the motor comprises performing a high speed spin-drying that can reduce spin-drying time compared to a case where the normal vibration is predicted when the low vibration is predicted (Quinn: Figures 4, 5: at low imbalance magnitudes a relatively high spin speed is used compared to high imbalance magnitudes).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe et al.  (US 2018/0080164), in view of Quinn (US 2018/0340283), and further in view of Clayton et al.  (US 2019/0153653).
Regarding claim 6, Hoppe, in view of Quinn, is relied upon as above, but does not expressly disclose wherein the controller is configured to generate a user notification event for the laundry dispersion control.
Clayton discloses a laundry treating appliance having a user interface and a touchscreen (150) that can include a status screen (351) to be displayed during a cycle of operation (paragraph 101).  The status screen can include a variety of indicators (360), including parameters such as temperature, spin speed, cycle duration, or time remaining until a current cycle is complete (paragraph 101).
Because it is known in the art to display a current status of the machine, and the results of the modification would be predictable, namely, informing a user of the state of the machine, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the controller is configured to generate a user notification event for the laundry dispersion control.


Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Hoppe et al.  (US 2018/0080164), in view of Quinn (US 2018/0340283), and further in view of Jung et al. (US 2019/0081675) and Nam et al.  (US 2018/0042028).
Regarding claim 14, Hoppe, in view of Quinn, is relied upon as above, but does not expressly disclose receiving, from a network, downlink control information (DCI) used for scheduling transmission of the image of the laundry or the laundry classification information, wherein the image of the laundry or the laundry classification information is transmitted to the network on the basis of the DCI; or performing an initial access procedure with the network on the basis of a synchronization signal block (SSB), wherein the image of the laundry or the laundry classification information is transmitted to the network through a physical uplink shared channel (PUSCH), and the SSB and a demodulation reference signal (DM-RS) of the PUSCH are quasi-co- located, QCL, for a QCL type D.  Rather, Hoppe discloses that the controller (70) may also be coupled to one or more wireless networks such as Ethernet, Bluetooth, cellular and other suitable networks (paragraph 36).  Hoppe further discloses in some embodiments, at least a portion of controller (70) may be implemented externally from a laundry washing machine, e.g., within a mobile device, a cloud computing environment, etc., such that at least a portion of the functionality described herein is implemented within the portion of the controller that is externally implemented (paragraph 36).  Jung discloses methods and devices for transmitting device capability information and the subject matter disclosed therein relates generally to wireless communications and more particularly relates to methods and devices for transmitting device capability information (paragraph 2).  Jung discloses the following abbreviations related to the technology including: third generation partnership project (“3GPP”), downlink control information (“DCI”), synchronization signal (“SS”), physical uplink shared channel (“PUSCH”), demodulation (“DM”), and quasi co-located (“QCL”) (paragraph 3).  Nam discloses a method and apparatus for coordinating multi-point transmission in advanced wireless systems and that its base stations provide wireless access in accordance with one or more wireless communication protocols, e.g., 5G 3GPP new radio interface/access (NR), long term evolution (LTE), LTE advanced (LTE-A), high speed packet access (HSPA), Wi-Fi 802.11a/b/g/n/ac, etc.  (paragraph 36) and further discloses that QCL can be configured as a “QCL type D” (paragraph 265).
Because it is known in the art to implement a portion of the controller and/or its function externally using a wireless network, and to use known wireless networking standards, such as those which are claimed, and the results of the modification would be predictable, namely, externally performing the function relating to the images of the laundry or the laundry classification using known wireless standards, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have receiving, from a network, downlink control information (DCI) used for scheduling transmission of the image of the laundry or the laundry classification information, wherein the image of the laundry or the laundry classification information is transmitted to the network on the basis of the DCI; or performing an initial access procedure with the network on the basis of a synchronization signal block (SSB), wherein the image of the laundry or the laundry classification information is transmitted to the network through a physical uplink shared channel (PUSCH), and the SSB and a demodulation reference signal (DM-RS) of the PUSCH are quasi-co- located, QCL, for a QCL type D.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711